             Case 1:21-cr-00351-CM Document 11 Filed 06/14/21 Page 1 of 5
         Case 1:21-cr-00351-CM Document 10-1 Filed 06/14/21 Page 1 of 5;


                                                                          USDC SONY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOC#:_~,_+---_ ___,__,
 United States of America,
                                                                          DATE FILE                    _l
        - V. -
                                                               PROTECTIVE ORDER
 RASHA WN ASSNAH,
                                                                   21 Cr. 351 (CM)
                             Defendant.


       Upon the application of the United States of America and the above-captioned efendant

having requested discovery under Fed. R. Crim. P. 16(a)(I )(E), the Court hereby finds a d orders

as follows:

       WHEREAS, the Government intends to disclose to the defendant documents, ob ects, and

information, including recordings and electronically stored information ("ESI"), pu suant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government'                general

obligation to produce exculpatory and impeachment material in criminal cases, all of        ich will

be referred to herein as "Disclosure Material";

       WHEREAS, the Government's Disclosure Material may include confidential in rmation

("Confidential Information") that may (i) affect the privacy interests of individuals an entities;

(ii) impede or jeopardize law enforcement efforts; or (iii) present a risk of prejudici I pretrial

publicity;

        WHEREAS, the Government's Disclosure Material also may include pa icularly

sensitive information ("Sensitive Information") that requires additional protections bee use it (i)

is not authorized to be disclosed to the public; (iii) may expose sensitive personal info

(iii) may pose immediate safety risks to individuals; and
          Case 1:21-cr-00351-CM Document 11 Filed 06/14/21 Page 2 of 5
         Case 1:21-cr-00351-CM Document 10-1 Filed 06/14/21 Page 2 of 5                   !I




       WHEREAS, the entry of a protective order in this case will permit the Go ernment

expeditiously to produce Disclosure Material without further litigation or the need for s bstantial

redactions, and will afford the defense prompt access to such materials, in substantially u redacted

form, which will facilitate the preparation of the defense;

       IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set fort herein.

       2. Confidential Information or Sensitive Information so designated by the Go            rnment,
                                                                                          1
including any copies thereof or excerpts therefrom, shall not be disclosed by the defi ndant or

defense counsel, including any successor counsel (collectively, "the defense"), other t an as set

forth herein, and shall be used by the defense solely for purposes of defending this ac ion. All

Confidential Information or Sensitive Information possessed by the defense shall be mai tained in

a safe and secure manner.

        3. Confidential Information may be disclosed by the defense to:

            a. The defendant;

            b. The following persons (hereinafter, "Designated Persons"):

                    i. investigative, paralegal, secretarial, clerical, and other personlel

                       employed or retained by defense counsel;

                    ii. independent expert witnesses, investigators, or advisors retained y

                        defense counsel in connection with this action; and

                   iii. potential witnesses for purposes of defending this action.

            c. Such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Info mation is



                                                  2
          Case 1:21-cr-00351-CM Document 11 Filed 06/14/21 Page 3 of 5
         Case 1:21-cr-00351-CM Document 10-1 Filed 06/14/21 Page 3 of s                     I
disclosed to any Designated Persons, defense counsel shall first provide each Designate Person

with a copy of this Order and instruct such Designated Person(s) that they are bound by he terms

of this Order.   Defense Counsel shall make reasonable efforts to maintain a record of what

Confidential Information has been disclosed to Designated Persons pursuant to this Ord r, which

shall be made available for in camera review by the Court only if so directed by the Cou .

       4. Sensitive Information shall be subject to all protections afforded Co

Information under this Order.     Notwithstanding the foregoing, Sensitive Inforrnatio       may be

disclosed by defense counsel to the defendant only in the presence of defense counsel, whether

physical or virtual, for purposes related to this case. The defendant shall not maintain, etain, or

keep copies of Sensitive Information outside of defense counsel's presence.

       5. Unless authorized in writing by the Government or by an order of this              ourt, no

Sensitive Information, or information derived therefrom, shall be filed publicly whether xcerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or re erencing

Sensitive Information shall be redacted and/or submitted under seal.

       6. The Government may designate Disclosure Material, in whole or in part, as

Confidential or Sensitive Information by (i) communicating such designation in writing t defense

counsel by letter, email, or other similar method, or (ii) labeling such Disclosure          terial as

"Subject to Protective Order" or "Sensitive-Subject to Protective Order." In the eve t of any

dispute as to the Government's designation of particular Disclosure Material as Confi ential or

Sensitive Information, the parties shall meet and confer regarding such dispute, without prejudice

to a subsequent application by defense counsel seeking de-designation of such mater al by the

Court. Absent a contrary order of this Court, the Government's designation ofDisclosur Material

as Confidential or Sensitive Information shall be controlling.



                                                   3
          Case 1:21-cr-00351-CM Document 11 Filed 06/14/21 Page 4 of 5
         Case 1:21-cr-00351-CM Document 10-1 Filed 06/14/21 Page 4 of 5




        7. The defense shall not post any Confidential or Sensitive Information on an Internet

site or network site to which persons other than the parties hereto have access, and hall not

disclose any Confidential or Sensitive Information to the media or any third party, exc pt as set

forth herein. Subject to the restrictions applicable to Sensitive Information set forth he ein, this

provision shall not prevent the filing of any Disclosure Material for purposes of an judicial

proceeding in this action.

        8. The Government may authorize, in writing, disclosure of Confidential or

Information beyond that otherwise permitted by this Order without further Order of this

        9. This Order does not prevent the disclosure of any Disclosure Material in an judicial

proceeding in this action, or to any judge or magistrate judge, for purposes of this ac ·on. All

public filings containing Disclosure Material, or any information derived therefr             , shall

separately comply with the privacy protection provisions of Federal Rule of Criminal

49.1.

        I 0. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Confidential or ensitive

Information within thirty (30) days of the expiration of the period for direct appeal from a y verdict

in the above-captioned case; the period of direct appeal from any order dismissing a y of the




                                                  4
           Case 1:21-cr-00351-CM Document 11 Filed 06/14/21 Page 5 of 5
           Case 1:21-cr-00351-CM Document 10-1 Filed 06/14/21 Page 5 of 5;




charges in the above-captioned case; or the granting of any motion made on beha f of the

Government dismissing any charges in the above-captioned case, whichever date is later

         11. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order until the Co rt orders

otherwise.

         12. This Order may be signed in counterparts and transmitted by facsimile and/or lectronic

copy, each of which counterparts will be deemed to be an original and which taken tog ther will

constitute the Order.


AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney
      Southern District of New York


By:   -l---+-----'~4J--'."-------'-------
                                                                 Date:   6/14/2021
                1
      Marguerit • Colson
      Assistant nited States Attorney



                                                                 Date:   6/14/2021

          n P. Buza, Esq.
        ounsel for Rashawn Assanah


SO ORDERED:

Dated: New York, New York
       June -1!1_, 2021


                                              THE HONORABLE COLLEEN McMAH N
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                  5
